DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment after final rejection of claims 14 and 15, in the paper of 5/31/2022, is acknowledged and has been entered.  Applicants' arguments filed on 5/31/2022, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 11-16 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election without traverse the invention of Group I, previous claims 1-10, drawn to a glucose oxidase GOD mutant at position 82, in the paper of 12/7/2021, is acknowledged.  Applicant's election without traverse of the following species of positions 82 and 418 (SEQ ID NO:3), in the paper of 12/7/2021, is acknowledged.
Claims 1 and 16 have been determined to be allowable and the examiner has moved on to those claims subject to rejoinder, claims 14 and 15.
Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claims 1 and 16 are allowable. Claims 11-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of all groups and species, as set forth in the Office action mailed on 10/7/2021, is hereby withdrawn and claims 11-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Moshe Pinchas on 6/8/2022.
The application has been amended as follows:
In claim 1, change “having amino acid” to ”having the amino acid”.
In claim 11, change “The glucose oxidase” to “A glucose oxidase”.
In claim 12, change “The recombinant” to “A recombinant”.
In claim 13, change “The recombinant strain” to “A recombinant host cell”.
Change claim 14 to the following:
A method for preparing the glucose oxidase (GOD) mutant of claim 1,  including the steps of transforming a host cell with a recombinant vector comprising a glucose oxidase (GOD) mutant gene to obtain a transformed host; culturing the obtained transformed host cell to induce the expression of the glucose oxidase (GOD) mutant; and recovering and purifying the glucose oxidase (GOD) mutant.

Allowable Subject Matter
Claims 1, 11-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
6/8/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652